ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




                              In re A.L., 2012 IL App (2d) 110992




Appellate Court            In re A.L., B.C., and E.C., Minors (The People of the State of Illinois,
Caption                    Petitioner-Appellee, v. Lasaysha L., Respondent-Appellant).



District & No.             Second District
                           Docket No. 2-11-0992


Filed                      May 3, 2012


Held                       The trial court’s adjudication of respondent’s children as neglected and
(Note: This syllabus       the order placing the children with the Department of Children and
constitutes no part of     Family Services based on the finding that respondent was dispositionally
the opinion of the court   unfit were affirmed, notwithstanding respondent’s contentions that the
but has been prepared      adjudication of neglect was based only on her stipulation without an
by the Reporter of         inquiry into the factual basis and that the dispositional order was not
Decisions for the          founded on a valid order of neglect, since the trial court’s interest in
convenience of the         whether the children were neglected warranted expediting the
reader.)
                           adjudicatory hearing, respondent’s parental rights were not being
                           terminated, she was afforded a full evidentiary hearing at the dispositional
                           stage, the trial court expressly stated that the findings of neglect were
                           based on the stipulation, the findings based on one father’s drug abuse
                           problem were not against the manifest weight of the evidence and were
                           not cured by his subsequent death of an overdose, and the trial court
                           properly proceeded to a dispositional hearing.


Decision Under             Appeal from the Circuit Court of Winnebago County, Nos. 11-JA-123,
Review                     11-JA-124, 11-JA-125; the Hon. Mary Linn Green, Judge, presiding.
Judgment                   Affirmed.


Counsel on                 Robert F. May, of Law Offices of Robert D. Lowe, of Rockford, for
Appeal                     appellant.

                           Joseph P. Bruscato, State’s Attorney, of Rockford (Lawrence M. Bauer
                           and Victoria E. Jozef, both of State’s Attorneys Appellate Prosecutor’s
                           Office, of counsel), for the People.


Panel                      JUSTICE HUTCHINSON delivered the judgment of the court, with
                           opinion.
                           Justice Hudson concurred in the judgment and opinion.
                           Justice Birkett dissented, with opinion.




                                              OPINION

¶1          In 2011, the State filed neglect petitions on behalf of A.L., B.C., and E.C. (collectively,
        the minors). Thereafter, respondent, Lasaysha L., stipulated to an amended count of neglect
        in each petition, and the State dismissed the remaining counts in the petitions. Pursuant to
        respondent’s factual stipulation, the trial court adjudicated the minors neglected, and the
        matter proceeded to a dispositional hearing. After that hearing, during which evidence was
        presented, the trial court found respondent dispositionally unfit and ordered guardianship and
        custody of the minors with the Department of Children and Family Services (the
        Department). Respondent appeals, contending that: (1) the trial court’s adjudication of
        neglect, based only on her stipulation, violated her right to due process and was against the
        manifest weight of the evidence; and (2) the trial court’s subsequent dispositional order was
        improper absent a valid finding of neglect. We affirm.

¶2                                            I. Background
¶3           Only the facts relevant for the purposes of this appeal will be set forth below. Respondent
        is the biological mother of the minors. Respondent was married to Bill L., A.L.’s biological
        father and E.C.’s and B.C.’s stepfather. Bill L. was deceased when the State filed its
        petitions. Brian C. is the biological father of E.C. and B.C., but he was never married to
        respondent and is not a party to this litigation. When the petitions were filed, respondent was
        residing with the minors in Tennessee.
¶4           On April 18, 2011, the State filed its neglect petitions, which were substantively similar


                                                  -2-
     with respect to each minor. Count I alleged that respondent left the minors in the care of Bill
     L., placing them at risk of harm. Count II alleged that drugs and drug paraphernalia were
     found in the home and were easily accessible to the minors. Count III alleged that the minors
     were subject to an injurious environment because respondent had a substance abuse problem
     that prevented her from properly parenting, placing the minors at risk of harm. During the
     initial hearing, the trial court appointed counsel and admonished respondent regarding her
     rights and the State’s burden of proof. Specifically, the trial court admonished respondent
     that the State bore the burden to prove the allegations by a preponderance of the evidence.
     The trial court further advised respondent that the minors could be made wards of the court
     if the State met its burden and the trial court concluded that making the minors wards of the
     court was in the best interests of the minors.
¶5        During a pretrial conference on July 22, 2011, the trial court was advised that respondent
     had recently moved to Tennessee with the minors and that, on July 7, 2011, the trial court
     judge in a related family court proceeding gave temporary physical custody of B.C. and E.C.
     to Sandra F., their paternal grandmother. The trial court in this case conducted a hearing later
     that day, with respondent and her attorney present. The guardian ad litem from the related
     family court proceeding appeared and advised the trial court that she prepared a report. The
     trial court acknowledged that it “received [the report]” and “reviewed it.” The State argued
     that respondent’s removal of the minors from Illinois to Tennessee was “inappropriate.” In
     support, the State noted that there was a police report indicating that respondent was charged
     with driving under the influence in 2009. The State raised other concerns, including that
     drugs and drug paraphernalia were found in the home, and stated that it would defer to the
     guardian ad litem in the family court proceeding to express her concerns. The State argued
     that the minors should be returned to Illinois. Respondent’s counsel objected to the minors
     being returned to Illinois and advised the trial court that respondent had a residence in
     Tennessee.
¶6        Subsequently, the trial court asked the guardian ad litem from the family court
     proceeding to comment on whether the minors should be returned from Tennessee. The
     guardian ad litem advised the trial court that she had “done quite a bit of investigation on this
     case” and that “[t]here are several incidents.” The guardian ad litem informed the trial court
     of a police report indicating that respondent had pulled a knife on Bill L. She also noted that
     Bill L. “died of a massive drug overdose, which is what I believe instigated this proceeding.”
     The guardian ad litem further advised that, in November 2010, respondent picked up the
     minors from school while she was allegedly intoxicated and threatened to harm the
     supervisors at the after-school program. Respondent had to be restrained during the incident
     and was arrested for resisting arrest. Thereafter, respondent’s counsel and the trial court
     asked the guardian ad litem a series of questions, including whether she had met with
     respondent or the minors. The guardian ad litem responded that she spoke with the minors
     and respondent by phone but was unable to meet with the minors. Finally, the trial court
     asked respondent who was caring for the minors in Tennessee. Respondent replied that her
     fiancé was caring for the minors so she could attend the proceeding and that her landlord in
     Tennessee was also helping care for them.
¶7        At that point in the proceedings, the State moved for a shelter-care hearing. The State

                                               -3-
       argued that it was necessary for the trial court to consider the evidence, which would include
       the report and testimony from the guardian ad litem from the family court proceeding. The
       State argued “[o]bviously, [the parties] are stating their positions, but all of the positions are
       proffers and setups of what we think the evidence will show.” The trial court granted the
       State’s motion for a shelter-care hearing. After a short recess, the trial court accepted an
       agreement between the parties that respondent would bring the minors back from Tennessee
       and that the minors would reside with Sandy L., A.L.’s paternal grandmother, during the
       pendency of the proceedings.
¶8         On August 10, 2011, the State amended count I of each petition. A.L.’s petition was
       amended to allege that Bill L. had a substance abuse problem that impaired his parenting,
       placing the minor at risk. E.C. and B.C.’s petitions were similarly amended. At a hearing
       held on that day, respondent factually stipulated to the amended count I of each petition and,
       pursuant to an agreement, the State dismissed the remaining counts of the petitions. During
       the hearing, respondent’s attorney advised the trial court that he was “on the same page as
       the State.” The trial court then found the minors neglected, stating:
           “Pursuant to the agreement recited by the State, agreed to by the parties, the [trial court]
           adjudicates the minors to be neglected pursuant to [respondent’s] *** stipulation to
           [a]mended [c]ount 1 of the [petitions].”
       The trial court’s written orders provided that the minors were adjudicated neglected pursuant
       to the “factual stipulation by mother to [c]ount 1 as amended.”
¶9         The matter proceeded to a dispositional hearing on August 16, 2011, and both parties
       were afforded the opportunity to submit evidence. The record reflects that respondent argued
       at that hearing that it was in the minors’ best interests that guardianship and custody
       remained with her. At the conclusion of the hearing, the trial court found respondent
       dispositionally unfit and ordered guardianship and custody with the Department. Respondent
       timely appeals.

¶ 10                                         II. Analysis
¶ 11                         A. Due Process and Finding of Neglect
¶ 12        Respondent presents the first issue on appeal as “[w]hether there was sufficient factual
       evidence and due process to uphold [respondent’s] stipulation and the trial court’s
       adjudication of neglect as to the [minors] on August 10, 2011.” With respect to due process,
       respondent argues that her stipulation was not made knowingly and voluntarily, because the
       trial court did not inquire as to the factual basis of that stipulation before accepting it.
       Respondent further argues that the trial court’s finding of neglect was against the manifest
       weight of the evidence because Bill L. was deceased when the State filed the petitions.
¶ 13        The Juvenile Court Act of 1987 (the Act) provides a step-by-step framework for
       determining whether a minor shall be removed from his or her parents and made a ward of
       the state. 705 ILCS 405/1-1 to 7-1 (West 2010). Following a temporary custody hearing
       pursuant to section 2-10 of the Act (705 ILCS 405/2-10 (West 2010)), the trial court must
       make a finding of abuse, neglect, or dependence before it conducts an adjudication of
       wardship. Section 2-3(1)(b) of the Act defines a “neglected minor” to include any minor

                                                  -4-
       under 18 years of age whose environment is injurious to his or her welfare. 705 ILCS 405/2-
       3(1)(b) (West 2010). While our supreme court has noted that the term “injurious
       environment” is an “amorphous concept that cannot be defined with particularity,” it
       generally includes “the breach of a parent’s duty to ensure a ‘safe and nurturing shelter’ for
       his or her children.” (Internal quotation marks omitted.) In re Arthur H., 212 Ill. 2d 441, 463
       (2004) (quoting In re N.B., 191 Ill. 2d 338, 346 (2000)). Section 2-21(1) of the Act provides
       that, if the court finds that the minor is abused, neglected, or dependent:
           “[T]he court shall then determine and put in writing the factual basis supporting that
           determination, and specify, to the extent possible, the acts or omissions or both of each
           parent, guardian, or legal custodian that form the basis of the court’s findings.” 705 ILCS
           405/2-21(1) (West 2010).
       Because of the “fact-driven nature” of neglect and injurious environmental rulings, a
       reviewing court will reverse a finding of neglect only if it is against the manifest weight of
       the evidence. In re N.B., 191 Ill. 2d at 346. A ruling is against the manifest weight of the
       evidence only if the opposite conclusion is clearly evident; and given the delicacy and
       difficulty of child custody determinations, the discretion vested with the trial court is even
       greater than in an ordinary appeal applying the manifest-weight-of-the-evidence standard of
       review. In re R.S., 382 Ill. App. 3d 453, 459-60 (2008).
¶ 14       In addition, the United States Supreme Court and Illinois courts have recognized parents’
       liberty interest in raising their children. Troxel v. Granville, 530 U.S. 57, 65 (2000); In re
       M.H., 196 Ill. 2d 356, 362 (2001). The Troxel Court, after discussing extensive precedent,
       opined that “it cannot now be doubted that the [d]ue [p]rocess [c]lause of the [f]ourteenth
       [a]mendment protects the fundamental right of parents to make decisions concerning the
       care, custody, and control of their children.” Troxel, 530 U.S. at 66. Accordingly, because
       a termination proceeding seeks to end the parent’s fundamental liberty interest, the
       procedures involved must meet the requisites of the due process clause. In re M.H., 196 Ill.
2d at 363 (citing Santosky v. Kramer, 455 U.S. 745, 762 (1982)). The three factors to be
       considered in determining what due process requires are (1) the private interest affected by
       the official action; (2) the risk of an erroneous deprivation of the interest through the
       procedures used, and the probable value of additional or substitute procedural safeguards;
       and (3) the government’s interest, including the fiscal and administrative burdens that the
       additional or substitute safeguards would entail. In re M.H., 196 Ill. 2d at 363 (citing
       Mathews v. Eldridge, 424 U.S. 319, 335 (1976)).
¶ 15       Guided by these principles, we first address respondent’s argument that she was denied
       due process. This argument requires us to determine whether due process required the trial
       court to ensure the existence of a factual basis before accepting respondent’s stipulation to
       an allegation of neglect. Respondent relies primarily on our supreme court’s decision in In
       re M.H., 196 Ill. 2d 356. In that case, the State filed a petition for termination of parental
       rights with respect to the respondent’s two children who, thereafter, were removed from the
       respondent’s custody. Id. at 358. After the minors were adjudicated neglected, the State filed
       a supplemental petition for termination of the respondent’s parental rights, alleging in part
       that the respondent failed to make reasonable progress toward the return of the minors to her
       within 12 months after the adjudication of neglect. Id. at 358-59. During the termination

                                                -5-
       hearing, the State informed the trial court that the respondent would admit that she failed to
       make reasonable progress toward the return of the minors. The trial court asked the
       respondent whether she understood her right to have the State prove by clear and convincing
       evidence that she was unfit, and it asked the respondent if she wanted a moment to confer
       with her attorney before making her admission. Id. at 359-60. After the respondent’s verbal
       agreement, the trial court accepted her admission of unfitness. Id. at 360. Following an
       additional hearing, the trial court found that it was in the minors’ best interests that the
       respondent’s parental rights be terminated. Id.
¶ 16        On appeal, the appellate court vacated the order terminating the respondent’s parental
       rights, and the supreme court affirmed. Id. at 368. Relying on Mathews, 424 U.S. 319, our
       supreme court noted that the interest of parental care of a child is fundamental and will not
       be terminated lightly. In re M.H., 196 Ill. 2d at 365. Therefore, before a child can be made
       a ward of the court, the State must prove abuse, neglect, or dependence by a preponderance
       of the evidence; and before a court can adjudicate a parent unfit and terminate parental rights,
       the State must prove by clear and convincing evidence that the parent is unfit. Id. The
       supreme court noted that, because an admission of neglect must be knowing and voluntary,
       an admission of unfitness must also be knowing and voluntary. Id. at 366. The supreme court
       concluded that there must be a factual basis for an admission of unfitness, because it “allows
       the parent to hear the State describe the alleged facts relating to fitness and give the parent
       an opportunity to challenge or correct any facts that are disputed.” Id. at 367. The supreme
       court emphasized that, without a factual basis, there is a danger that the parent understands
       the State’s allegations but does not realize that his or her conduct does not fit within those
       allegations. Id. Therefore, if a parent is not fully informed of the factual basis underlying the
       State’s allegations, there exists an increased chance that parental rights will be erroneously
       terminated because of an ill-advised admission of unfitness. Id. As a result, the supreme
       court held that due process required the trial court to determine whether a factual basis
       existed for the respondent’s admission of unfitness. Id. at 368.
¶ 17        Subsequently, the Illinois Appellate Court, Fifth District, considered whether abuse
       needed to be established at a termination hearing when at the adjudicatory stage the parents
       admitted to the State’s allegations of neglect and abuse. In re A.A., 324 Ill. App. 3d 227
       (2001). In distinguishing In re M.H., the Fifth District initially noted that In re M.H. involved
       the parent admitting to the allegations of a petition to terminate parental rights and that the
       trial court accepted the admission without hearing any factual basis for the admission. Id. at
       237. Conversely, in the matter before it, the parents were provided with a full and complete
       evidentiary hearing before their parental rights were ultimately terminated. Id. The court
       considered the three due process factors outlined by the Mathews Court and concluded that,
       although the interest in the case before it–the parents’ care, custody, and control of their
       children–was the same as in In re M.H., the risk of an erroneous deprivation of that interest
       was “not quite the same.” Id. at 239. Specifically, the court stated:
                “The risk of an erroneous temporary deprivation of this right, however, is not quite
            the same as the risk involved in a permanent termination proceeding like the one in In
            re M.H. After the initial, adjudicatory stage of the proceedings, the parents have
            numerous opportunities over a lengthy period of time to regain the custody of their

                                                 -6-
            children. In contrast, after the order terminating parental rights is filed, the parents’ only
            avenue of redress is with the courts of review. Because the risk of an erroneous
            deprivation involves a much greater loss with much less ability to correct any errors, the
            proof required at the two stages of the proceedings is also different. At the initial,
            adjudicatory stage, the State must prove the right to remove the children from the
            parents’ custody by a preponderance of the evidence. At the termination stage, the State
            must prove the parents to be unfit by clear and convincing evidence. The difference in
            the level of proof *** is relevant *** because if an adjudication is proper with only a
            preponderance of the evidence, then a lower level of proof, by way of a parental
            admission together with the facts of record demonstrating the factual basis for the initial
            removal, is sufficient to protect the parents’ due process rights at that stage of the
            proceedings. Since the risk of an erroneous deprivation is lower at the adjudicatory stage
            than at the termination stage, there is no due process right to any additional procedural
            safeguards *** above those already in place herein.” Id. at 239-40.
       The court concluded that, because the proof necessary for an adjudication is less than that
       necessary for a termination, the State’s fiscal and administrative interests in reducing the
       costs of those proceedings are more important at the initial stage than at the final termination
       stage. Id. at 240. Thus, the parents’ admission at the adjudicatory stage that one of the minors
       was sexually abused, combined with the additional evidence presented at the termination
       stage, was sufficient and did not violate their right to due process. Id. The court concluded:
            “To require more at this early stage of the proceedings would not add any protection to
            the primary interest at the first stage–the welfare of the children. The number of
            adjudicatory hearings in our state’s more populous counties would far exceed the number
            of termination proceedings, and there is an overwhelming government interest in
            expediting these adjudicatory proceedings to ‘act in a just and speedy manner to
            determine the best interests of the minor, including providing for the safety of the
            minor.’ ” Id. (quoting 705 ILCS 405/2-14(a) (West 1998)).
¶ 18        The Fifth District’s reasoning in In re A.A. is persuasive. The purpose of an adjudicatory
       hearing pursuant to section 2-21(1) of the Act is to determine whether the minor is abused,
       neglected, or dependent. In re Arthur H., 212 Ill. 2d at 466. As our supreme noted, “[i]t is
       only after the [trial court] has adjudicated the child neglected that the statute directs the court
       to consider the actions of the parents.” (Emphasis in original.) Id.; see also In re J.W., 386
Ill. App. 3d 847, 855 (2008) (noting that a trial court’s finding under section 2-21 does not
       adjudicate a parent “guilty”). Therefore, we agree with the court in In re A.A. that the State
       has a compelling interest in expediting the first-stage adjudicatory hearing so as to act in a
       speedy and just manner to determine the best interests of the minors. In re A.A., 324 Ill. App.
3d at 240.
¶ 19        Equally important, as the court in In re A.A. also emphasized, the risk of respondent
       being deprived of her fundamental interest in the care, custody, and control of the minors is
       not the same at the initial adjudicatory stage as it is at the dispositional phase. See id. at 239-
       40. Here, the record reflects that the factual allegations respondent stipulated to were clearly
       set forth in the petitions. Respondent was afforded a full evidentiary hearing at the
       dispositional stage. She had the opportunity at that later stage to correct any errors that might

                                                  -7-
       have occurred during the earlier stage in the proceedings. See id. at 239. Conversely, at the
       permanent termination stage at issue in In re M.H., the respondent’s only recourse was with
       the courts of review. In re M.H., 196 Ill. 2d at 358-59. As did our colleagues in the Fifth
       District, we consider this distinction significant.
¶ 20        Our determination is consistent with the Fourth District’s recent holding in In re C.J.,
       2011 IL App (4th) 110476. In In re C.J., the State filed a petition alleging that the minor was
       abused in that the respondent and the minor’s biological father inflicted, or allowed to be
       inflicted, physical injury, resulting in five fractured ribs. Id. ¶ 4. The following day, the trial
       court conducted a shelter-care hearing, during which it considered a shelter-care report
       prepared by the Department showing that the minor was admitted to the hospital with two
       fractured ribs, among other injuries. Id. ¶¶ 6-12. Considering the shelter-care report, and also
       the respondent’s stipulation that probable cause existed to believe that the minor had been
       abused and that an immediate necessity existed to place the minor in shelter care, the trial
       court gave temporary custody of the minor to the Department. Id. ¶ 12.
¶ 21        After the State filed a supplemental petition, the trial court conducted an adjudicatory
       hearing. The trial court advised the parties that the respondent was going to make an
       admission of abuse and that if the trial court found a factual basis, along with a “ ‘free and
       voluntary admission, then [the trial court] was going to receive documentation from [the
       State] *** to try to determine what acts or omissions of the parents *** form the basis of the
       [c]ourt’s findings.’ ” Id. ¶ 15. The trial court advised that the matter would, at that point, be
       recessed so the trial court could review the submitted materials, including police reports and
       medical records. Id. ¶¶ 16-17. Once the proceedings resumed, the trial court would hear
       argument and determine, to the extent possible, what acts by the parents formed the basis of
       the finding of abuse. Id. Thereafter, the State provided a factual basis, which included the
       minor’s medical examination while hospitalized, the curricula vitae of attending physicians,
       and the respondent’s police interview, among other materials. Id. ¶ 16. However, because the
       trial court had yet to review the exhibits proffered by the State, it relied on the shelter-care
       report to find that a factual basis existed for the respondent’s admission that the minor was
       abused. Id. ¶ 17.
¶ 22        On appeal, the reviewing court initially rejected the respondent’s argument that she did
       not knowingly and voluntarily admit that the minor was abused. In rejecting the respondent’s
       argument that In re M.H. controlled the matter before it, the reviewing court stated:
                “We reject respondent’s contention that M.H. stands for the proposition that the State
            must provide a factual basis prior to a respondent’s admission that a child is abused,
            neglected, or dependent at an adjudicatory hearing. Instead–as we have noted–M.H.
            stands for the proposition that ‘due process requires a [trial] court to determine whether
            a factual basis exists for an admission of parental unfitness before it accepts the
            admission.’ ” (Emphases omitted and in original.) Id. ¶ 30 (quoting In re M.H., 196 Ill.
2d at 368).
       Relying on In re A.A., 324 Ill. App. 3d at 239-40, the reviewing court concluded that, because
       the respondent acknowledged that she understood the allegation in the State’s petition and
       was not promised anything in return for her admission, the trial court properly accepted the


                                                  -8-
       shelter-care report as the factual basis for the respondent’s admission that the minor was
       abused. C.J., 2011 IL App (4th) 110476, ¶ 32.
¶ 23        Subsequently, the reviewing court in In re C.J. considered the sufficiency of the factual
       basis that the State presented to support the respondent’s admission. By way of comparison,
       the reviewing court outlined the factual-basis requirements pursuant to Illinois Supreme
       Court Rule 402(c) (eff. July 1, 1997), which provides, “The court shall not enter final
       judgment on a plea of guilty without first determining that there is a factual basis for the
       plea.” In re C.J., 2011 IL App (4th) 110476, ¶¶ 50-51. The reviewing court explained that
       “ ‘[t]he factual basis for a guilty plea will generally consist of an express admission by the
       defendant that he committed the acts alleged in the indictment or a recital to the court of the
       evidence that supports allegations in the indictment.’ ” Id. ¶ 53 (quoting People v. White,
       2011 IL 109616, ¶ 17). After summarizing Rule 402(c)’s requirements, the reviewing court
       stated:
            “[A] factual-basis requirement that supports an admission that the child is abused,
            neglected, or dependent can be no more burdensome for the State than that required in
            a criminal context, where a defendant’s personal liberty may be at risk.” Id. ¶ 54.
       The reviewing court concluded that the trial court had a sufficient factual basis to accept the
       respondent’s admission. Id. ¶ 57. The reviewing court emphasized that, similar to a criminal
       proceeding, the factual-basis requirement is satisfied if evidence exists anywhere in the
       record from which the trial court could reasonably conclude that the minor was abused,
       neglected, or dependent. See id. ¶ 56 (citing People v. Bassette, 391 Ill. App. 3d 453, 457
       (2009) (noting that a factual basis to support a guilty plea is satisfied if the record contains
       evidence from which the trial court could reasonably conclude that the defendant committed
       the crime with the requisite intent, if any)).
¶ 24        While we are mindful of the Fourth District’s comparison to Rule 402(c), we do not find
       that rule analogously applicable to an admission under section 2-21(1) of the Act. The plain
       language of Rule 402(c) expressly provides that it applies to a final judgment on a plea of
       guilty. Ill. S. Ct. R. 402(c) (eff. July 1, 1997). As noted above, section 2-21(1) instructs the
       trial court at the adjudicatory hearing to determine whether the child is abused, neglected, or
       dependent, not whether the parents are guilty of some conduct. See In re Arthur H., 212 Ill.
2d at 466-67 (citing 705 ILCS 405/2-21(1) (West 2000)); In re J.W., 386 Ill. App. 3d at 855.
       We maintain that, in this case, so long as the respondent’s stipulation did not violate her right
       to due process, and the trial court specified that it found the minors neglected pursuant to
       respondent’s stipulation to count I of the amended petitions, the trial court had a sufficient
       factual basis to accept that stipulation. As previously discussed, because this case is
       distinguishable from In re M.H., we do not believe that due process required the trial court
       to elicit a factual basis before accepting respondent’s stipulation.
¶ 25        In any event, like the trial court in In re C.J., the trial court here could have relied on any
       evidence in the record allowing it to reasonably conclude that the minors were neglected. At
       the July 22, 2011, hearing, the guardian ad litem from the family court proceeding stated that
       she had prepared a report for the trial court, and the trial court acknowledged that it reviewed
       that report. The guardian ad litem further stated that she did “quite a bit of investigation” in


                                                   -9-
       this case and informed the trial court of her concerns regarding the welfare of the minors,
       including Bill L.’s drug overdose. Thereafter, in moving for a shelter-care hearing, the State
       advised the trial court that the parties’ various positions with respect to returning the minors
       to Illinois from Tennessee were proffers for what the evidence at a shelter-care hearing
       would demonstrate. Respondent and her attorney were present at the July 22, 2011, hearing
       and agreed to forgo the shelter-care evidentiary hearing on the basis that respondent would
       return the minors to Illinois. The trial court could have also properly relied on the
       representations and report from the guardian ad litem as a factual basis for respondent’s
       stipulation that the minors were neglected. See In re C.J., 2011 IL App (4th) 110476, ¶ 56
       (citing Bassette, 391 Ill. App. 3d at 457).
¶ 26        The dissent maintains that the trial court failed to “perform its statutory duty as to the
       stipulation.” Infra ¶ 46. The dissent emphasizes that the purpose of the factual-basis
       requirement pursuant to section 2-21(1) is to give the parties notice of the reasons forming
       the basis for removal and to preserve that reasoning for appellate review. Infra ¶ 46. The
       dissent further states that “whatever due process may require, section 2-21(2) requires that
       the factual basis contemplated by section 2-21(1) be provided in whole before the court may
       proceed to a dispositional hearing.” Infra ¶ 51.
¶ 27        Initially, we note that the dissent does not claim that the trial court’s reason for its finding
       of neglect, Bill L.’s drug use, is not in the record or was not adequately preserved for
       appellate review. Instead, the dissent appears to focus on whether the parties, and specifically
       respondent, had notice of Bill L.’s drug use when the trial court made its finding of neglect.
¶ 28        More important, by focusing on strict compliance rather than a review of the entire
       proceedings, the dissent advocates that statutory formality should trump substance. See
       Township of Jubilee v. State, 2011 IL 111447, ¶ 35 (“[I]t is axiomatic that in matters of
       statutory construction, we cannot allow formality to trump substance where the result would
       be contrary to the purposes for which the statute was enacted ***.”). As our supreme court
       has stated, “The purpose of the Act is to secure care and guidance for minors and to serve the
       ‘safety and moral, emotional, mental and physical welfare’ of minors and the best interest
       of the community.” In re Madison H., 215 Ill. 2d 364, 373 (2005) (quoting 705 ILCS 405/1-
       2(1) (West 2002)). Toward that end, “The Act is to be ‘liberally construed’ to carry out its
       stated purpose and policy.” Id. at 374 (quoting 705 ILCS 405/1-2(4) (West 2002)).
¶ 29        Here, as noted above, the transcript from the July 22, 2011, hearing, which respondent
       attended with her attorney, clearly reflects that the State based its neglect petitions, in part,
       on Bill L.’s drug use and that the parties were aware of that basis. During the hearing, the
       trial court entertained argument from the parties concerning the best interests of the minors
       and considered the testimony and report from the guardian ad litem in a related family law
       proceeding. That guardian ad litem noted that Bill L. died of a drug overdose. Respondent’s
       attorney asked the guardian ad litem from the family proceeding about her interaction with
       the minors. To reverse now–when the record unequivocally demonstrates that the parties and
       the trial court were aware of the factual basis for the State’s petition, and thus for
       respondent’s stipulation–merely because the trial court did not specifically recite that factual
       basis would contravene the underlying purpose of the Act. Therefore, because the Act must
       be liberally construed to carry out its stated purpose (id.), we conclude that the trial court

                                                  -10-
       complied with sections 2-21(1) and (2) of the Act when it found the minors neglected
       pursuant to respondent’s stipulation.
¶ 30       The dissent further cites In re Johnson, 102 Ill. App. 3d 1005 (1981). We do not find that
       case applicable here. In Johnson, the court held that the appellant’s admission was not made
       knowingly and voluntarily because “[t]he record *** is *** devoid of any indication that
       appellant understood the consequences of his admission.” Id. at 1013. The court noted that
       the trial court did not specify to the appellant the consequences of his admission, and neither
       did the assistant public defender, who represented the appellant when he entered his
       admission. Id. Significantly, in Johnson, the attorney appointed to represent the appellant was
       not present at the hearing when the appellant entered his admission, and the assistant public
       defender the trial court appointed to represent him at that hearing also represented the
       mother. Id. at 1009.
¶ 31       Johnson’s unique circumstances do not exist here. As the dissent acknowledges,
       respondent was admonished at the onset of the proceedings. She was represented by counsel
       both at the July 22, 2011, hearing and at the hearing when she stipulated to an allegation of
       neglect. At the latter hearing, and before her stipulation, her attorney advised the trial court
       that he was “on the same page as the State.”
¶ 32       In sum, we conclude that respondent’s right to due process was not violated when at the
       adjudicatory stage the trial court accepted her stipulation of neglect without inquiring as to
       the factual basis. The State has a compelling interest in expediting adjudicatory hearings
       because those hearings are concerned solely with whether minors are abused, neglected, or
       dependent and do not adjudicate parents “guilty” of anything. In addition, the risk that
       respondent would be deprived of her fundamental interest in the care, custody, and control
       of the minors at the adjudicatory stage is not the same as the risk at a termination hearing,
       as in In re M.H. Subsequent to the adjudicatory stage, respondent was afforded a full
       evidentiary hearing at the dispositional stage and had an opportunity to correct any errors.
       We further conclude that the trial court complied with section 2-21(1), because it expressly
       stated that its findings of neglect were based on respondent’s stipulation, and the record
       reflects that the trial court heard arguments, and the parties were aware, of the State’s factual
       basis for its neglect petitions. However, we caution trial courts that the better practice is to
       either elicit a factual basis or summarize on the record a factual basis from the existing
       record when accepting a stipulation of abuse, neglect, or dependency from a respondent.
¶ 33       We next consider respondent’s contention that the trial court’s adjudication of neglect
       was against the manifest weight of the evidence. Respondent argues that the only facts she
       stipulated to were that the minors were neglected because Bill L. had a substance abuse
       problem, impairing his parenting abilities. According to respondent, because Bill L. was
       deceased when the State filed its petitions, the trial court’s finding of neglect was against the
       manifest weight of the evidence.
¶ 34       Respondent’s argument is unavailing. The term “neglect” generally means “failure to
       exercise the care that circumstances justly demand.” (Internal quotation marks omitted.) In
       re C.R., 191 Ill. 2d 338, 346 (2000). Our supreme court has emphasized that the term
       “neglect” has a fluid meaning that embraces willful as well as unintentional disregard of


                                                 -11-
       duty, and its meaning can vary depending on the circumstances. In re Arthur H., 212 Ill. 2d
       at 463. In addition, the term “injurious environment” is broad but is generally understood to
       include the breach of a parent’s duty to ensure a safe and nurturing shelter for the children.
       Id. Finally, our legislature has clearly stated that the purpose of an adjudicatory hearing is to
       determine whether an allegation that a minor is neglected is supported by a preponderance
       of the evidence, and the statute makes no mention of the trial court determining the party
       responsible for the child’s neglect or assessing proportionate blame. Id. at 465 (quoting 705
       ILCS 405/1-3(1) (West 2000)).
¶ 35       In the current matter, the trial court’s determination that the minors were neglected, based
       on respondent’s stipulation to the allegation in count I of the amended petitions, was not
       against the manifest weight of the evidence. The amended petition alleged that Bill L., A.L.’s
       father and B.C.’s and E.C.’s stepfather, had a substance abuse problem that impaired his
       parenting ability and placed the minors at risk of harm. Illinois reviewing courts have held
       that a finding of neglect is proper even if only one parent is responsible for creating an
       injurious environment due to substance abuse. See In re Chyna B., 331 Ill. App. 3d 591, 593-
       96 (2002).
¶ 36       Moreover, that Bill L. was deceased did not render the alleged neglect cured. As noted,
       the purpose of an adjudicatory hearing is to determine whether an allegation that a minor is
       neglected is supported by a preponderance of the evidence, not to assign blame to the parents
       (In re Arthur H., 212 Ill. 2d at 465), and the trial court is vested with wide discretion in
       determining whether a minor is neglected (see In re R.S., 382 Ill. App. 3d at 459-60
       (emphasizing the “wide” discretion a trial court has due to the “delicacy and difficulty” of
       child custody determinations)). Here, respondent could have stipulated that Bill L. had a
       substance abuse problem, but submitted additional evidence at the adjudicatory stage to
       demonstrate that the neglect was cured as a result of Bill L.’s death. Instead, respondent
       stipulated that Bill L. had a substance abuse problem that impaired his parenting and placed
       the minors at risk of harm and she did not submit any additional evidence. As a result, the
       only evidence before the trial court at the adjudicatory stage was respondent’s stipulation.
       Given the wide discretion afforded to the trial court, it could have concluded that the risk of
       harm was still present after Bill L. died. Cf. In re R.W., 401 Ill. App. 3d 1100, 1107 (2010)
       (ruling that the trial court’s finding of an injurious environment resulting from unclean living
       conditions was against the manifest weight of the evidence because the living conditions
       were cleaned before the neglect petitions were filed). Therefore, because cases involving
       allegations of neglect are sui generis and must be decided on the basis of their unique
       circumstances (see In re Arthur H., 212 Ill. 2d at 463), combined with a deferential standard
       of review and the evidence before the trial court at the adjudicatory hearing, we conclude that
       the trial court’s finding of neglect was not against the manifest weight of the evidence. In
       reaching our determination, we again emphasize that the record clearly reflects that
       respondent had an opportunity at the dispositional stage of the proceedings to submit
       evidence demonstrating that, because Bill L. was deceased, it was in the minors’ best
       interests that they not be made wards of the court or adjudicated neglected.




                                                 -12-
¶ 37                          B. Jurisdiction for Dispositional Stage
¶ 38       Respondent’s second contention on appeal is that the trial court lacked jurisdiction to
       proceed to the dispositional hearing and enter a dispositional order, because there was
       insufficient evidence to support the trial court’s adjudication of neglect. Because we already
       concluded that the trial court’s adjudication of neglect did not violate respondent’s right to
       due process and was not against the manifest weight of the evidence, the trial court properly
       proceeded to a dispositional hearing, as provided in section 2-21(2) of the Act. 705 ILCS
       405/2-21(2) (West 2010).

¶ 39                                 III. Conclusion
¶ 40      For the aforementioned reasons, we affirm the judgments of the circuit court of
       Winnebago County.

¶ 41       Affirmed.

¶ 42       JUSTICE BIRKETT, dissenting:
¶ 43       I respectfully disagree with the majority that respondent’s stipulation supported the trial
       court’s determination of neglect. Like the majority, I distinguish between the procedural and
       substantive sufficiency of the stipulation. Unlike, the majority, however, I find the stipulation
       neither procedurally nor substantively adequate.
¶ 44       Count I of the petitions originally alleged that the minors’ environment “is injurious to
       [their] welfare in that [A.L.] was left in the care of [his] deceased father [Bill L.], placing the
       minor[s] at risk of harm.” At the adjudicatory hearing, the State moved to amend count I to
       allege that the minors’ “environment is injurious to [their] welfare in that *** [Bill L.] had
       a substance abuse problem that impaired his ability to parent[,] placing the minor[s] at risk
       of harm.”1 Following the amendment, the State announced that respondent “would be
       factually stipulating to the Amended Count, and the State would move to dismiss Counts 2
       and 3 on their motion, with the understanding that services could be determined and parents
       would cooperate with services based on the dismissed counts.” The State then immediately
       addressed the issue of the scheduling of the dispositional hearing. After a lengthy discussion,
       the parties and the court agreed on a date. The court then recognized that it had not yet
       formally accepted the stipulation:
                “We are not done yet.
                Pursuant to the agreement recited by the State, agreed to by the parties, the Court
           adjudicates the minors to be neglected pursuant to [respondent’s] factual stipulation to
           Amended Count 1 of the Petition, Petitions. The other counts of the Petitions, Counts 2
           and 3, are hereby dismissed on motion of the State.”


               1
                I have quoted one of the petitions. Amended count I is worded differently in all three
       petitions, but the variations are slight and do not affect the substance of the allegation.

                                                  -13-
¶ 45       The court’s written order entered the same day recited that the court was finding the
       minors neglected pursuant to the “factual stipulation by [respondent] as to Count 1 as
       amended.”
¶ 46       The court failed, I submit, to perform its statutory duty as to the stipulation. Section 2-
       21(1) of the Act provides in relevant part:
               “If the court finds that the minor is abused, neglected, or dependent, the court shall
           then determine and put in writing the factual basis supporting the determination, and
           specify, to the extent possible, the acts or omissions or both of each parent, guardian, or
           legal custodian that form the basis of the court’s findings. That finding shall appear in
           the order of the court.” 705 ILCS 405/2-21 (West 2010).
       While the factual basis need not be in writing (Madison H., 215 Ill. 2d at 374-75), the trial
       court’s findings, whether oral or written, must fulfill the purpose of section 2-21(1)’s factual-
       basis requirement, which is
           “to give the parties notice of the reasons forming the basis for the removal of the child
           and to preserve this reasoning for appellate review. Explicit oral findings stated during
           a dispositional hearing advise the parties of the basis for the removal of the minor and,
           once transcribed, provide an equal opportunity to review the validity of the findings on
           appeal as well as written findings contained in an order.” Id.
¶ 47       Although M.H., discussed at length by the majority, dealt with a stipulation to unfitness,
       the supreme court’s comments illuminate the requirements of section 2-21(1) as well. The
       respondent in M.H. argued that a stipulation to unfitness is not valid unless the trial court
       determines that a factual basis exists for the stipulation. There is no statutory requirement of
       a factual basis for a stipulation to unfitness; the respondent in M.H. argued instead that due
       process mandates a factual basis. The supreme court considered section 2-21, governing
       findings of neglect, as a guide in determining the requirements of due process in regard to
       findings of unfitness:
           “A factual-basis requirement ensures that the State has a basis for its allegation of
           unfitness. In addition, a factual-basis requirement makes certain that a parent’s admission
           of unfitness is knowing and voluntary. Illinois courts have held that in a neglect
           proceeding, pursuant to [section 2-21], circuit courts must state in writing the factual
           basis supporting the determination that a minor is abused, neglected, or dependent.
           [Citation.] The purpose of this statutory requirement is to set forth the grounds for
           termination of parental rights if no reasonable efforts were made by the parent to correct
           the grounds in the original adjudication of the child. [Citation.] This requirement puts the
           parent on notice as to what is required of her in the future as to rehabilitation or progress
           to be made with regards to her children. It is clear that if sufficient facts must be
           presented to and found by the court in determining abuse, neglect, or dependence, then
           a factual-basis presentation must be required for a finding of unfitness as well.
               Illinois courts have also held that admissions under the Juvenile Court Act must be
           voluntarily and intelligently made. [Citations.] *** [F]or a parent’s admission to be valid
           in an adjudicatory phase of a neglect proceeding it must be intelligently and voluntarily
           made. [Citation.] This knowing and voluntary requirement protects a parent from

                                                 -14-
           admitting to neglect or abuse when their conduct does not fall within the State’s
           allegations.
                Clearly, if an admission of neglect must be knowing and voluntary, then an admission
           of unfitness must also be knowing and voluntary. The factual basis allows the parent to
           hear the State describe the alleged facts relating to fitness and gives the parent an
           opportunity to challenge or correct any facts that are disputed. Without a factual basis,
           ‘there is a danger that a parent may understand the State’s alleged grounds of unfitness
           but may not realize that his or her conduct does not fall within those allegations.’
           [Citation.] Thus, if a parent is not fully informed of the factual basis underlying the
           State’s allegations, the risk is increased that her parental rights will be erroneously
           terminated because of an ill-advised admission of unfitness.” M.H., 196 Ill. 2d at 365-67.
¶ 48       In the foregoing, the supreme court reasoned that, if a factual basis is required for a
       stipulation to neglect, it must also be required for a stipulation to unfitness. The majority and
       I disagree as to whether the procedural protections that M.H. imposed for unfitness
       stipulations apply equally to neglect stipulations. The majority believes that M.H. is
       “distinguishable” because a finding of unfitness carries greater finality than a finding of
       neglect. Supra ¶ 24. Therefore, reasons the majority, the “due process” concerns articulated
       by the court in M.H. do not require the trial court “to elicit a factual basis before accepting
       respondent’s stipulation” to neglect. (Emphasis added.) Supra ¶ 24.
¶ 49       I do not agree that M.H. is distinguishable. The majority errs in construing M.H. as
       requiring a due process analysis for determining whether the trial court must “inquire as to
       the factual basis of [a neglect] stipulation before accepting it.”2 Supra ¶ 12. To interpret M.H.
       in this way is to invert its analysis. M.H. never recognized the criteria for a neglect finding
       to be a creature of constitutional law. Rather, it was the criteria for an unfitness stipulation
       that M.H. recognized as proceeding from the constitutional norms, and the court derived
       those criteria by first considering an analogous statutory requirement, namely, section 2-
       21(1), which governs neglect determinations at the adjudicatory stage. The court concluded,
       as quoted above, “that if sufficient facts must be presented to and found by the court in
       determining abuse, neglect, or dependence, then a factual-basis presentation must be required
       for a finding of unfitness as well.” M.H., 196 Ill. 2d at 366. I cannot read this but to imply
       that the same protections must be afforded at the termination stage as at the adjudicatory
       stage. The majority, however, thinks differently, and holds that a trial court may accept a
       stipulation to neglect without “inquiring as to the factual basis” but may not omit this
       preliminary step in the case of a stipulation to unfitness. Supra ¶ 32. As the majority does not
       elaborate, the reader is left to surmise what difference the majority sees between “inquiring
       as to the factual basis” for a determination of neglect (the majority’s own phrase) and
       “determin[ing] *** the factual basis” (section 2-21(1)’s phrase). While I cannot conceive
       what the majority has in mind, I am convinced that it is drawing a line where none is
       permitted. There is no indication in M.H. that the court was imposing stricter standards at the


               2
                The majority alternatively frames the issue as whether the trial court must “elicit” a factual
       basis before accepting the stipulation. Supra ¶ 24.

                                                   -15-
       termination stage than at the adjudicatory stage. The majority believes that the termination
       stage carries greater finality than the adjudicatory stage, but the M.H. court never intimated
       such a belief–nor was it a necessary premise for its conclusion that a factual basis must be
       established for an unfitness stipulation. M.H.’s holding required nothing other than a belief
       that the termination stage is as procedurally important as the adjudicatory stage and, hence,
       that if a factual basis is required for a neglect stipulation, it must be required for an unfitness
       stipulation. Thus, the protections that the supreme court described as governing the
       termination stage, e.g., that the parent must be “fully informed of the factual basis underlying
       the State’s allegations” (M.H., 196 Ill. 2d at 367), apply equally to the adjudicatory stage.
¶ 50       The majority finds in A.A. further support for disparate treatment of neglect and unfitness
       stipulations. In the concluding paragraph of its analysis, the court in A.A. wrote:
                “Therefore, we hold that a sufficient factual basis for the adjudication [of neglect]
           was presented to the court by way of the parents’ admission at the adjudicatory hearing
           and the additional evidence presented at the termination hearing. The due process rights
           of the parents herein were not violated by this procedure.” (Emphasis added.) A.A., 324
Ill. App. 3d at 240.
¶ 51       The A.A. court did not mention section 2-21(1), but applied due process principles alone.
       Perhaps, unlike here, the respondents did not invoke section 2-21(1). I express no opinion
       on whether the procedure in A.A. satisfied due process requirements; my concern rather is
       that A.A. could be erroneously interpreted to speak as to what section 2-21(1) requires. It is
       clear to me that, whatever section 2-21(1) requires in terms of a factual basis (a topic I
       address below), this requirement cannot be satisfied partly at the adjudicatory stage and
       partly at the termination stage–a process the court in A.A. approved as consistent with due
       process requirements. Rather, the factual-basis requirement of section 2-21(1) is a
       prerequisite to further proceedings. Section 2-21(2) of the Act (705 ILCS 405/2-21(2) (West
       2010)) provides:
           “If, pursuant to subsection (1) of this Section, the court determines and puts in writing
           the factual basis supporting the determination that the minor is either abused or neglected
           or dependent, the court shall then set a time not later than 30 days after the entry of the
           finding for a dispositional hearing *** to be conducted *** at which hearing the court
           shall determine whether it is consistent with the health, safety and best interests of the
           minor and the public that he be made a ward of the court.”
       “A finding of abuse, neglect or dependence is jurisdictional, without [which] the trial court
       lacks jurisdiction to proceed to an adjudication of wardship.” (Internal quotation marks
       omitted.) Arthur H., 212 Ill. 2d at 464. Thus, whatever due process might require, section 2-
       21(2) requires that the factual basis contemplated by section 2-21(1) be provided in whole
       before the court may proceed to a dispositional hearing. A.A.’s holding, which was based on
       due process principles alone, cannot be extended to section 2-21. The majority makes
       reference to respondent’s opportunity at the dispositional hearing to correct any errors that
       occurred in the taking of the stipulation to neglect. Supra ¶ 19. A dispositional hearing
       cannot retroactively cure a section 2-21(1) problem, as compliance with that section is the
       jurisdictional threshold to the dispositional stage.


                                                  -16-
¶ 52        The foregoing shows that the majority errs by reading into M.H. a distinction between
       the factual-basis requirements for neglect and unfitness stipulations–a distinction that the
       reader can at best gather is between “inquiring as to the factual basis” (the majority’s phrase)
       and “determin[ing] *** the factual basis” (section 2-21(1)’s phrase).
¶ 53        I now turn to the crux of this appeal, which is what section 2-21(1) itself requires for a
       factual basis. Section 2-21(1)’s requirement that the court “determine *** the factual basis
       supporting the determination” is phrased similarly to Rule 402(c), which states: “The court
       shall not enter final judgment on a plea of guilty without first determining that there is a
       factual basis for the plea.” Ill. S. Ct. R. 402(c) (eff. July 1, 1997). Given this linguistic
       affinity, C.J. was justified in using Rule 402(c) to guide its interpretation of section 2-21(1).
       “Words having well-defined common law meanings are interpreted to have the same
       meanings when used in statutes dealing with similar subject matter.” People v. Sergey, 137
Ill. App. 3d 971, 975 (1985). Case law on Rule 402(c) is abundant, while case law on section
       2-21(1) is sparse.
¶ 54        The majority denies that a guilty plea is “analogous” to a determination of neglect,
       because “[t]he plain language of Rule 402(c) expressly provides that it applies to final
       judgment on a plea of guilty,” while “section 2-21(1) instructs the trial court at the
       adjudicatory hearing to determine whether the child is abused, neglected, or dependent, not
       whether the parents are guilty of some conduct.” Supra ¶ 24. The majority simply conflates
       the substantive and procedural requisites for a finding of neglect. There is no question that
       abuse, neglect, and dependency under the Act are legally distinct from crimes. Yet while the
       factual bases for guilty pleas and neglect determinations may have different substantive
       content (owing to different substantive standards), they might have similar procedural
       requisites. It is the procedural kinship alone that interested C.J., and now interests me.
¶ 55        I first point out one important procedural difference between Rule 402(c) and section 2-
       21(1). Doing so also highlights that the majority appears not to find Rule 402(c) as
       disanalogous as it claims. The majority asserts that the trial court “could have relied on any
       evidence in the record allowing it to reasonably conclude that the minors were neglected.”
       Supra ¶ 25. This assertion is, in fact, a principle recognized in the case law on Rule 402(c),
       and it reveals that the majority is at least ambivalent about the rule’s pertinence. What
       constitutes a factual basis under Rule 402(c) has been explained numerous times in the case
       law. The following is a representative statement:
            “The factual basis for a guilty plea generally consists of either an express admission by
            the accused that he committed the acts alleged in the indictment or a recital of evidence
            to the court which supports the allegations in the indictment. [Citations.] Rule 402(c) is
            satisfied, however, if there is a basis anywhere in the record up to the entry of the final
            judgment from which the judge could reasonably reach the conclusion that the defendant
            actually committed the acts with the intent (if any) required to constitute the offense to
            which he is pleading guilty. [Citations.]” (Emphasis added.) People v. Vinson, 287 Ill.
            App. 3d 819, 821 (1997).
¶ 56        The majority, applying the italicized language, holds that a factual basis for the neglect
       stipulation in this case could have been found in the report that the guardian ad litem


                                                 -17-
       generated for the July 22, 2011, pretrial conference as well as in the guardian’s numerous
       references at that hearing to past misconduct by respondent. I cannot agree. The majority is
       correct that my concern is the “notice” to respondent. Supra ¶ 27. As I read M.H., the factual-
       basis requirement in section 2-21(1) serves a distinct notice function in addition to an
       evidentiary function. As the court explained, “[the] requirement puts the parent on notice as
       to what is required of her in the future as to rehabilitation or progress to be made with
       regards to her children.” M.H., 196 Ill. 2d at 366. The court went on to describe the purpose
       that the factual-basis requirement serves with respect to an unfitness stipulation. As I noted
       above, supra ¶ 49, the comments by the M.H. court apply equally to neglect determinations
       and in fact are not substantively different from what the court had said about neglect
       determinations. Regarding an unfitness stipulation, the court said that the parent must be
       “fully informed of the factual basis underlying the State’s allegations.” M.H., 196 Ill. 2d at
       367. Thus, even if a neglect determination is objectively grounded in the record, it will not
       be valid unless the parent is fully informed of the record support for the alleged facts that,
       if true, would support the determination. If the court in M.H. believed that a factual-basis
       requirement were simply a matter of whether a stipulation to neglect is objectively grounded,
       then the court would have been satisfied if there were caseworker reports or other documents
       somewhere in the record to corroborate the State’s allegations. Instead, the court’s
       overarching concern was the notice provided to the parent, which the court held must be
       “full[ ].” Id.
¶ 57        Here, when the stipulation was tendered, neither the State, nor the trial court, nor
       respondent’s attorney identified for respondent the sources or materials that the majority now
       claims support the neglect determination. Indeed, there were simply no references to any
       existing or anticipated evidentiary support for the neglect determination. The State simply
       stated that respondent would stipulate to the allegations in count I of the amended petitions.
       Certainly, the allegations contained some factual specificity, but this was insufficient by itself
       since respondent was not informed “of the factual basis underlying the State’s allegations”
       (emphasis added) (id.).
¶ 58        It is telling that the majority accuses me of insisting on strict compliance with section 2-
       21(1), for this suggests that the majority recognizes that the approach I urge is the one
       actually dictated by the plain text of the statute. The majority, however, believes that to insist
       on strict compliance with section 2-21(1) is to elevate procedural exactitude over the purpose
       of the Act, which is the protection of minors. The majority cites Madison H.’s observation
       that the Act itself states that it is to be “ ‘liberally construed.’ ” Madison H., 215 Ill. 2d at 374
       (quoting 705 ILCS 405/1-2(4) (West 2002)). Madison H. undermines, not supports, the
       majority’s insistence on liberal construction here. While Madison H. held that it would be
       unduly formalistic to insist on a particular vehicle (written as opposed to oral delivery) for
       the findings that constitute the factual basis required by section 2-21(1), the court did not
       intimate that there was any flexibility as to what the factual basis itself must accomplish, that
       is, to notify the parent “of the reasons forming the basis for removal of the child and to
       preserve this reasoning for appellate review.” Id. The majority believes that its liberal
       interpretation of section 2-21(1) is appropriate given the State’s “compelling interest in
       expediting adjudicatory hearings,” which “are concerned solely with whether minors are

                                                  -18-
       abused, neglected, or dependent and do not adjudicate parents ‘guilty’ of anything.” Supra
       ¶ 32. The majority also notes that a neglect determination does not carry the same
       decisiveness or finality as a termination ruling. Supra ¶ 32. The majority’s apparent source
       for these statements is A.A., but, as I explained above (supra ¶¶ 50-51), A.A. addressed what
       due process requires, not what section 2-21(1) requires. As I also explained (supra ¶ 49),
       M.H. provides no justification for believing that section 2-21(1) requires less of a factual
       basis for a neglect stipulation than due process requires for an unfitness stipulation. Rather,
       the court in M.H. took section 2-21(1) as a model for what due process ought to require for
       an unfitness stipulation.
¶ 59        The majority’s distinction not only lacks a sound basis in case law but also fails as a
       matter of policy. At the adjudicatory stage, “[t]he issue *** is whether the minor is neglected,
       not whether one or both of the minor’s parents are responsible for the neglect.” In re A.W.,
       231 Ill. 2d 92, 103 (2008). The fact that a neglect finding need not charge the parent with any
       kind of wrongdoing does not diminish its significance. Whether or not the neglect finding
       is personalized to the parent, it will lead to an intensely personal process. It is a process in
       which the parent is continually placed on the defensive and faces a heavy burden in proving
       herself fit to have the child returned–even though she might not have been responsible for
       the condition that led to the removal of the child. See In re D.D., 309 Ill. App. 3d 581, 589
       (2000) (the respondent was incarcerated when his child was born and remained so when the
       child was adjudicated neglected and removed from the mother’s custody on the ground that
       he was born with cocaine in his system). The majority has inverted the significance of a
       neglect finding. Such a finding has no less impact because it begins rather than ends the
       process under the Act; rather, it has monumental impact because it begins a process that is
       heavily weighted against the parent. As I noted above (supra ¶ 49), I cannot determine what
       the majority believes must be presented in the way of a factual basis at the adjudicatory stage.
       The majority says only what is not necessary, namely, for the trial court to “inquir[e] as to”
       (supra ¶ 32) or “elicit” (supra ¶ 24) the factual basis–but even here the majority does not
       elaborate. From the majority’s wholesale endorsement of A.A.’s holding, which is essentially
       that the factual basis for a neglect determination may be developed piecemeal throughout the
       proceedings under the Act, I fear that today’s opinion will be taken to justify pro forma and
       perfunctory adjudications contrary to the supreme court’s dictates in M.H. and disregarding
       the rights of parents.
¶ 60        Returning to my Rule 402(c) analogy, I suggest that M.H. does not permit courts to apply
       to neglect determinations the fail-safe rule in Rule 402(c) jurisprudence that allows a guilty
       plea to be grounded in any basis in the record regardless of whether the defendant is apprised
       of that basis. With the fail-safe rule eliminated from consideration, the remaining ways a
       factual basis for a plea of guilty may be established include “(1) *** having the defendant
       state what he did; (2) *** having the prosecutor summarize the testimony expected to have
       been introduced at trial; (3) *** having the facts stated by witnesses; [and] (4) by
       examination of a presentence report” (People v. Ginder, 26 Ill. App. 3d 295, 299 (1975)). See
       also People v. White, 2011 IL 109616, ¶ 17 (“The factual basis for a guilty plea generally will
       consist of an express admission by the defendant that he committed the acts alleged in the
       indictment or a recital to the court of the evidence that supports the allegations in the

                                                -19-
       indictment.”). Nothing analogous to any of these scenarios occurred here. Respondent neither
       made personal admissions on the record nor was directed to any evidence, existing or
       anticipated, supporting the State’s allegations. Reasoning by analogy with Rule 402(c), I
       conclude that the factual-basis requirement of section 2-21(1) was not satisfied.
       Consequently, I agree with respondent that the trial court lacked authority to proceed to a
       dispositional hearing.
¶ 61        Respondent’s second argument on procedural sufficiency is that her neglect stipulation
       was not knowing and voluntary because the trial court failed to inform her of the procedural
       consequences of the stipulation. She cites only one case, Johnson, 102 Ill. App. 3d 1005.
       Johnson applies the principle, which the majority does not question, that a neglect stipulation
       “must be intelligently and voluntarily made; that is, it must be apparent from the record that
       the party making the admission was aware of the consequences of his admission.” Id. at
       1012. In Johnson, the record was “completely devoid of any indication that [the respondent]
       understood the consequences of his admission [to neglect].” Id. at 1013. Apparently, the
       respondent in Johnson received no admonitions at any point in the process. Here, by contrast,
       at respondent’s May 18, 2011, initial appearance, the trial court described the various stages
       of proceedings under the Act and advised respondent that a neglect finding could lead
       ultimately to termination of her parental rights. Respondent, however, did not stipulate to
       neglect until August 10, 2011, yet was given no fresh admonitions. Despite the factual
       differences between this case and Johnson, I cannot agree that the record reflects that
       respondent was aware of the procedural consequences of her stipulation to neglect.
¶ 62        The majority also reaches the issue of the substantive sufficiency of the stipulation. From
       a strict procedural standpoint, the lack of a factual basis precludes this court from addressing
       substantive sufficiency even in the alternative, as, contrary to M.H., no support was adduced
       for the neglect allegation, and one can only speculate as to what support could have been
       provided. I point out only my puzzlement at the majority’s claim that the determination of
       neglect must stand because respondent failed to adduce “additional evidence at the
       adjudicatory stage to demonstrate that the neglect was cured as a result of Bill L.’s death.”
       Supra ¶ 36. The majority claims that, such evidence being absent, it was within the trial
       court’s discretion to “conclude[ ] that the risk of harm was still present after Bill L. died.”
       Supra ¶ 36. Again, count I of each petition alleged that there was an injurious environment
       in that “[Bill L.] had a substance abuse problem that impaired his ability to parent[,] placing
       the minor[s] at risk of harm.” Thus, the only harm that count I associated with Bill L.’s drug
       problem was harm from Bill L. himself. Bill L., however, could not have outlasted himself;
       when he died he ceased to parent badly because he ceased to parent altogether. This was
       obvious; no “additional evidence” was needed.
¶ 63        The majority tacitly distinguishes R.W., but in that case, unlike here, there was at least
       a possibility that the conditions–a cluttered yard and house–that were alleged to constitute
       neglect could recur. Though the respondent in R.W. had cleaned up the mess before the
       neglect petition was filed, she had the capability of reverting to her former lifestyle. Despite
       this and the fact that the mess had been a recurring problem, the appellate court dismissed
       as “speculative” any “fear of relapse.” R.W., 401 Ill. App. 3d at 1107. Here, it would be more
       properly superstition than speculation to entertain the possibility that Bill L. could continue

                                                -20-
       post mortem to present a risk of harm through poor parenting. The majority defers to the trial
       court but cannot even venture to guess what specific “risk of harm” persisted after Bill L.
       died. Even if the trial court could have properly departed from the language of the petitions
       and considered whether respondent herself presented a continuing risk of harm, no facts were
       adduced in connection with the stipulation to suggest that she was a potential source of
       danger.3 Respondent was apprised of no facts showing, for instance, that she knew or should
       have known of Bill L.’s drug problem and thereby displayed poor judgment that might enable
       further injurious situations. Cf. 705 ILCS 405/2-3(1)(a) (West 2010) (“a minor shall not be
       considered neglected for the sole reason that the minor’s parent or parents or other person
       or persons responsible for the minor’s welfare have left the minor in the care of an adult
       relative for any period of time, who the parent or parents or other person responsible for the
       minor’s welfare know is both a mentally capable adult relative and physically capable adult
       relative, as defined by this Act”). I conclude that the stipulation was substantively
       insufficient.
¶ 64       For the foregoing reasons, I would reverse and remand for a new adjudicatory hearing.




               3
                Notably, count III, which alleged that respondent herself had a drug problem, was dismissed
       by the State when the stipulation was presented.

                                                  -21-